Application for an order directing the County Clerk, as custodian of records of the Supreme Court and County Court of Montgomery County to destroy or otherwise dispose of certain papers and records dated prior to the year 1945 granted, with the exception of item No. 9—transcripts of stenographer’s minutes on appeal (criminal), dated prior to 1945. Motion to destroy or otherwise dispose of such transcripts of stenographer’s minutes on appeal (criminal) denied, without prejudice. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.